United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, LAKE MEAD
RECREATION AREA, Boulder City, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1307
Issued: November 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from the merit decisions of the Office
of Workers’ Compensation Programs dated June 14 and October 3, 2006 and March 20, 2007
terminating his compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits effective June 14, 2006; and (2) whether appellant has
established that he has any continuing employment-related disability after June 14, 2006.
FACTUAL HISTORY
On December 9, 2002 appellant sustained injury to his back while grading a rough road
in the course of his federal employment. By letter dated January 15, 2003, the Office accepted

his claim for back strain. The Office later accepted appellant’s claim for displaced intervertebrae
disc. Appropriate compensation and medical benefits were paid.
On October 29, 2003 Dr. Hugh L. Bassewitz, appellant’s treating orthopedic surgeon,
released him to return to work as of October 29, 2003 with restrictions. Appellant was able to
lift and push up to five pounds but could not climb, kneel or bend at the waist. He also received
medical treatment from Dr. Michael Fishell, a physician Board-certified in pain management.
Dr. Fishell commenced treating appellant on March 5, 2003 at the request of Dr. Bassewitz. In a
report dated November 10, 2004, he conducted a physical examination and assessed appellant
with “lumbar discogenic disruption with myelopathy.” In a report dated October 19, 2005,
Dr. Fishell indicated that appellant rated his pain from a 3 to a 6 on a 0 to 10 pain scale.
Appellant took medication to treat his pain. As of his report on January 18, 2006, appellant
reported to Dr. Fishell pain of 2 on a 0 to 10 pain scale.
By letter dated March 10, 2006, the Office referred appellant to Dr. Aubrey A. Swartz, a
Board-certified orthopedic surgeon, for a second opinion examination. Appellant had previously
been seen by Dr. Swartz. In a March 28, 2006 medical report, Dr. Swartz noted that he last
examined appellant on January 30, 2004. He opined:
“[Appellant] has a disc bulge at L4-5, in addition to mild bulging at L2-3 and
L3-4 without evidence of sciatic radiculopathy. He does have evidence of
preexisting nonindustrial sciatic neuropathy from an old sciatic nerve laceration.
This does not appear to be nerve root, however, and does not appear to be
industrial.
“The diagnosed condition with respect to low back pain, and his left lower
extremity numbness and burning, would have appeared to be medically connected
to the work injury by aggravation and it appears that he has reached maximum
medical improvement and does not appear to have a permanent aggravation. His
current problem is preexisting.”
Dr. Swartz noted that appellant’s diagnosis would be multiple level disc disease and left lower
extremity chronic sciatic neuritis, which were all preexisting conditions. He indicated that the
diagnosed condition was medically connected to the work injury by aggravating a preexisting
degenerative disease, a back strain and was temporary until June 9, 2003. Dr. Swartz opined that
appellant could not perform his former job but was capable of working in a lighter capacity. He
listed his prognosis as guarded, but noted that there is no further treatment to provide for the
industrial claim but only for his nonindustrial low back and left lower extremity condition.
Dr. Swartz disagreed with the need for Lortab or Flexeril, stating that a nonsteroidal antiinflammatory would be considered reasonable.
In response to a clarification request by the Office, on May 10, 2006 Dr. Swartz reviewed
Dr. Fishell’s reports and found no basis for any change in his opinion. He noted that appellant’s
current disability was multifactorial and included the preexisting shortening and atrophy of his
left lower extremity, chronic left sciatic neuropathy involving the left lower extremity and
preexisting condition of multilevel degenerative disc disease. Dr. Swartz noted that the

2

combination of these preexisting problems caused his inability to perform his job, not the injuries
with regard to his current claim.
On May 15, 2006 the Office issued a notice of proposed termination of medical and
compensation benefits.
In a May 25, 2006 report, Dr. Fishell reviewed Dr. Swartz’ opinion. He disagreed that
appellant’s preexisting conditions were the cause of his disability, stating that Dr. Swartz’
conclusion that appellant’s not participating in the work environment due to preexisting causes is
“almost ludicrous” noting that appellant “was performing his duties prior to the December 9,
2002 employment injury, and the preexisting conditions were in existence at that time.”
In a June 9, 2006 report, Dr. Swartz addressed the report of Dr. Fishell, stating that he
overlooked the fact that there was mild disc bulging in the lumbar spine at two levels, that there
was sciatic neuropathy, not radiculopathy, which had been with appellant most of his life. He
again noted that appellant had a short atrophied left leg, which caused an imbalance of the back,
pelvic and hip musculature, placing increased pain upon his low back with chronic sciatic
neuropathy. Dr. Swartz stated that the report of Dr. Fishell did not change his opinion that
appellant’s “current problems are preexisting and the injury he sustained on December 9, 2002
has come and gone.” Dr. Fishell noted that any further treatment would be considered
nonindustrial and between appellant and Dr. Fishell.
By decision dated June 14, 2006, the Office terminated appellant’s compensation benefits
effective June 14, 2006 based on the opinion of Dr. Swartz.
On July 13, 2006 appellant requested reconsideration.
By letter dated August 28, 2006, Dr. Swartz stated that he “did not find that [appellant]
continues to suffer objective residuals of the accepted displaced lumbar intervertebral disc per
the accepted claim.” He noted that appellant’s continuing issues were due to numerous
preexisting factors. Dr. Swartz noted that appellant had sciatic nerve pathology prior to the
December 2002 claim and there was no evidence of anything different now. He noted that
appellant did strain his back in December 2002 and that this took several months to subside, but
“he did not have normal sciatic nerve or normal left lower extremity prior to the injury of
December 2002.” Dr. Swartz noted that this aggravation would have subsided by June 2003.
By decision dated October 3, 2006, the Office denied modification of its June 14, 2006
decision.
By letter dated November 10, 2006, appellant’s attorney referred appellant to
Dr. Barry R. Maron, a Board-certified orthopedic surgeon, for a medical opinion. In an opinion
dated December 12, 2006, Dr. Maron discussed his physical examination and review of
appellant’s medical history and treatment. He stated that he disagreed with the conclusions of
Dr. Swartz. Dr. Maron gave his diagnosis as displaced lumbar disc and unspecified back
strain/sprain. He also noted a herniated nucleus pulposus and acute to chronic strain/sprain
pattern which was the direct result from the two index injuries of August 21 and
December 9, 2002. Dr. Maron opined that appellant was totally disabled by virtue of his age,
education and experience.
3

By letter dated December 15, 2006, appellant requested reconsideration and submitted
Dr. Maron’s report.
By decision dated March 20, 2007, the Office denied modification of its October 3, 2006
decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.2 The
Office’s burden of proof includes the necessity of furnishing medical opinion evidence based on
a proper factual and medical background.3 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.4
Section 8123(a) provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.5
ANALYSIS -- ISSUE 1
In the present case, the Office accepted appellant’s claim for back strain and displaced
intervertebrae disc. Dr. Fishell, appellant’s treating physician, indicated that appellant was still
disabled and experiencing residuals from the accepted injury. Dr. Swartz, the second opinion
physician, indicated that appellant had no residuals from the accepted condition. Rather, he
attributed appellant’s current condition to his preexisting medical conditions. Both Dr. Fishell
and Dr. Swartz are Board-certified in their respective fields. Both physicians examined
appellant, reviewed multiple medical records, and provided well-rationalized medical opinions.
Both discussed appellant’s prior history and his work injuries. Their opinions are in conflict as
to whether appellant’s accepted injury has resolved.
There is a disagreement between appellant’s treating physician and the second opinion
physician with regard to whether appellant has any continuing residuals or disability resulting
from the accepted injury. The conflict of opinion arose prior to the termination of appellant’s
benefits in the June 14, 2006 decision. Because the Office relied on the opinion of Dr. Swartz to
terminate appellant’s compensation, it failed to meet its burden of proof.

1

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

2

Id.

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

Id.

5

5 U.S.C. § 8123(a); Regina T. Pellecchia, 43 ECAB 155 (2001).

4

CONCLUSION
The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s compensation and medical benefits.6
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 20, 2007 and October 3 and June 14, 2006 are reversed.
Issued: November 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

In light of the disposition of this issue, the remaining issue is moot.

5

